Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-33 are objected to because of the following informalities:  
  a. Claims 1-33 should be amended, where applicable, to prevent the presence of periods (“.”) at locations other than at the end of each claim.  See, for example, lines 15 and 16 of claim 1 (i.e., "0.5°F/min." should be "0.5°F/min").
b. Claim 1 in its entirety should recite either "calcining oven" or "calcining ovens"; see lines 2, 6, and 13, for example.
c. In line 3 of claim 9, “kg;” should be amended to recite “kg.”
d. In line 2 of claim 16, “time;” should be amended to recite “time.”
e. In line 2 of claim 18, “when the oven” should be amended to recite “wherein when the oven”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-33 in their present form are replete with broad limitations failing to clearly set forth the metes and bounds of patent protection desired.  For example:
In claim 1, steps (d) and (e) recited therein lack frames of reference regarding the respectively recited maintaining of temperatures homogeneously (step (d)) and increment accuracy (step (e)); claims 12, 13, and 15 also lack frames of reference regarding these limitations.  Additionally, claims 12, 13, and 20-33 also lack frames of reference regarding the “property and performance variations”, the “average accuracy…”, the “physical and chemical property variations”, the “physical and chemical properties”, the “average pore volume”, the “established 
Claims 1 and 16 are also indefinite for reciting the term “predetermined”.
The term “predetermined” is considered indefinite and does not clearly set forth the metes and bounds of patent protection desired.  Seagram & Sons Inc. v. Mazall, 84 U.S.P.Q. 180 (CADC 1950).  
Claims 18-26 and 29-33 lack antecedent basis for the phrases “finished catalyst” and “finished calcined catalyst”.  Neither claim 1 nor claim 12, from which these claims directly or indirectly depend, does not recite either of these phrases.
Claims 19-21 lack antecedent basis for the phrase “chemical and physical properties”, as this phrase is not recited in claim 12, from which claims 19-21 depend.  It appears the claims 19-21 should depend from claim 18.
Claims 21, 22, and 29-32 lack antecedent basis for the limitation “original substrate”.  Neither claim 1 nor claim 12, from which these claims directly or indirectly depend, does not recite this phrase.




Allowable Subject Matter
A preliminary examination of this application reveals that the claims are presented in such a manner that it cannot be clearly determined to what the claimed invention pertains.   For this reason, a proper search of the prior art cannot be made, and the indication of allowable subject matter is held in abeyance pending Applicants' response to this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references of record accompanying this Office Action share common inventors with the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 20, 2021